ALLOWANCE
This allowance is written in response to the application filed 9/24/18.  The Examiner finds claims 24-46 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges the terminal disclaimer filed 3/11/22.

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Sleeman discloses, inter alia, topic modeling system using cosine similarity measures to compare new entity topic vectors to topic vectors for existing knowledge base entities. (Sleeman, J., Finin, T., and Joshi, A. "Topic modeling for rdf graphs", 3rd International Workshop on Linked Data for Info. Extraction, 14th International Semantic Web Conference, Vol. 1267, 2015, pp.48-62. Cited by Applicant on IDS dated 8/20/19.)
Jelodar et al. discloses, inter alia, the application of Latent Dirichlet allocation to topic modeling including topical similarity measures. (Jelodar, H. et al., "Latent Dirichlet allocation (LDA) and topic modeling: models, applications, a survey", Multimedia Tools and Applications, vol.78, 2019, published online 28 Nov 2018, pp.15169-211. Cited by Applicant on IDS dated 8/20/19.)
Cole discloses, inter alia, a plurality of methods for determining a relevance score between two documents including e.g. “BM25, cosine similarity, inner product, and K-L divergence”. (See [44] and [54]). (US 2016/0188590 A1. Cited by Applicant on IDS dated 8/20/19.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 24):
determining pertinence values indicating a measure of topical similarity between the data snippet and each known concept from the subset of known concepts; [and]
determining that the data snippet is related to a first known concept from the subset of known concepts based on the cosine similarity values and the pertinence values.
The Examiner notes the he interprets "pertinence value" in view of the dependent claims (e.g. claim 26), as well as paragraphs [0026] and [0086]-[0089] of the written description. Independent claims 32 and 40 are allowable for the same reasons as claim 24.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124